Order entered January 28, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00049-CR

                 EX PARTE ANTHONY TYRONE JOHNSON

               On Appeal from the 439th Judicial District Court
                          Rockwall County, Texas
                     Trial Court Cause No. 1-20-1620

                                      ORDER

      Appellant has filed a notice of appeal from the trial court’s order denying

appellant’s application for writ of habeas corpus seeking a reduction in bail. This is

an accelerated appeal and is governed by Texas Rule of Appellate Procedure 31.

      The clerk’s record and reporter’s record have been filed. We ORDER

appellant to file his brief by February 18, 2021. We ORDER the State to file

its brief by March 11, 2021. After the briefs have been filed, the Court will notify

the parties of the submission date and panel.
       We DIRECT the Clerk to send copies of this order to the Honorable David

Edgar Rakow, Presiding Judge, 439th Judicial District Court; and counsel for all

parties.

                                           /s/   DENNISE GARCIA
                                                 JUSTICE